Cobb, J.
1. The petition set forth a cause of action, and the evidence for the plaintiff supported the allegations of the' same. There was, therefore, no error in refusing at the trial term, to dismiss the petition on oral motion, based upon the ground that the facts alleged did not authorize a recovery, nor inoverruling the defendant’s motion for a nonsuit.
2. Kulings upon the admissibility of evidence will not be reviewed by this court when the record does not disclose what was the objection made at the trial. Nor will such rulings be reviewed when neither the bill of exceptions nor the motion for a new trial sets forth, either literally or in substance, what was the evidence objected to.
3. The evidence, though directly conflicting, authorized the verdict, and the discretion of the trial judge in refusing to grant anew trial willnot be controlled.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.